UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6886


DON BROWN,

                    Plaintiff - Appellant,

             v.

STEPHEN ALAN DUNNIGAN, Attorney,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:18-cv-00666-AWA-RJK)


Submitted: November 16, 2020                                Decided: November 24, 2020


Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Don Brown appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Brown’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. ∗ See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       ∗
        Brown’s informal brief raises several new issues, which we decline to consider.
See Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020). (“It is well established that this
court does not consider issues raised for the first time on appeal, absent exceptional
circumstances.” (alterations and internal quotation marks omitted)).

                                             2